1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     WADE DOYLE SMITH,                                    Case No. 3:18-cv-00352-RCJ-WGC

5                                         Plaintiff,                    ORDER
             v.
6
      WASHOE COUNTY JAIL, et al.,
7
                                      Defendants.
8

9    I.     DISCUSSION

10          On April 29, 2021, the Court issued an order screening Plaintiff’s complaint under

11   28 U.S.C. § 1915A. (ECF No. 3.) The screening order dismissed the complaint in its

12   entirety and gave Plaintiff leave to file an amended complaint curing the deficiencies of

13   the complaint. (Id. at 6.)

14          Plaintiff has submitted a motion seeking an extension of time to file an amended

15   complaint. (ECF No. 4). The Court grants Plaintiff’s motion for an extension of time.

16   Plaintiff shall file his amended complaint on or before August 1, 2021. If Plaintiff fails to

17   file a timely amended complaint, this action shall be dismissed without prejudice. Barring

18   unusual circumstance, the Court will not grant any further extensions of time.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

21   No. 4) is granted. Plaintiff shall file his amended complaint on or before August 1, 2021.

22          It is further ordered that, if Plaintiff fails to timely file his amended complaint, this

23   action will be dismissed without prejudice.

24

25          DATED THIS ___
                       27th day of May 2021.

26

27                                               UNITED STATES MAGISTRATE JUDGE

28
                                                       1
